Citation Nr: 1643675	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-25 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for tonsillar cancer.

2.  Entitlement to service connection for tonsillar cancer.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A video conference was held before the undersigned Veterans Law Judge (VLJ) in August 2016.

The Board is reopening the claim for service connection for tonsillar cancer.  The issue of service connection for tonsillar cancer on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In August 2010, the RO denied a claim of entitlement to service connection for tonsillar cancer.  

2.  Since the August 2010 decision, evidence has been received that raises a reasonable possibility of substantiating the Veteran's claim. 



CONCLUSION OF LAW

The August 2010 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this decision, the Board is reopening the claim on the basis of new and material evidence; however, there has been sufficient compliance with the duty to assist and notify at this point in the case.  

Petition to Reopen

Service connection was denied for tonsillar cancer in August 2010.  The Veteran was notified of the denial but he did not perfect a timely appeal.  Since the Veteran did not appeal the RO's August 2010 denial of his claim, that prior decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.

In July 2007, the RO received the Veteran's petition to reopen the claim for service connection for tonsillar cancer.  In August 2010, the RO denied the claim because the medical evidence did not support a conclusion that tonsillar cancer is related to military service to include herbicide exposure.  In testimony before the Board, the Veteran indicated that his private physician opined that his tonsillar cancer is related to herbicide exposure.  This evidence is new and as the evidence directly relates to an element of service connection necessary to substantiate the claim, it is also material.  Specifically, the Board finds that such new evidence warrants VA examination in order to determine if tonsillar cancer is etiologically related to his military service.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

The Veteran's claim for entitlement to service connection for tonsillar cancer is reopened. 


REMAND

The Veteran maintains that his tonsillar cancer resulted from exposure to herbicides during military service.  As noted above, the Veteran testified that his throat doctor (at M.D. Anderson Hospital in Houston, Texas) indicated that his tonsillar cancer could be related to Agent Orange exposure.  The Veteran was allotted additional time to obtain a medical opinion from this physician.  However, he has not submitted any additional records or opinion.  If possible, the AOJ should assist the Veteran in obtaining any outstanding records or opinions from this physician.   

Additionally, the AOJ should obtain a VA medical opinion from a qualified examiner with regards to whether the Veteran's tonsillar cancer was due to or caused by his military service, to include his reported exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit, or to authorize VA to obtain on his behalf, any outstanding private treatment records pertaining to his tonsillar cancer to include any medical opinion regarding its etiology (it would be helpful to the Board if the Veteran submit this evidence himself in order to avoid delay. 

2.  Then submit the e-file to an oncologist or other appropriate physician/specialist in order to determine whether the Veteran's tonsillar cancer is caused by or otherwise the result of his military service, to include his conceded herbicide exposure therein.  A copy of this remand must be made available to and be reviewed by the examiner. 

The examiner should specifically opine as to the following:

(a) Whether the Veteran's tonsillar cancer in this case is a respiratory cancer and/or an oropharyngeal cancer for purposes of the VA regulations. 

(b) Regardless, if the examiner finds that the Veteran's tonsillar cancer is a respiratory cancer and/or an oropharyngeal cancer, the examiner should then opine whether the Veteran's tonsillar cancer more likely, less likely or at least as likely as not (50 percent or greater probability) was a result of his military service, to include exposure to Agent Orange and other tactical herbicides therein.

(c) Additionally, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's tonsillar cancer is the primary site of his squamous cell carcinoma.  

(d) The examiner should additionally discuss this Veteran's particularized risk factors for development of tonsillar cancer based on the evidence of record and his personal medical history, which includes: exposure to Agent Orange and other tactical herbicides as a result of his service in the Republic of Vietnam; development of cancer at the age of 62, but more than 37 years after discharge from service; and, with a family history of cancer, and history of tobacco and alcohol use.

The examiner is asked to specifically state "which if any, studies he/she finds to be persuasive, whether there are other risk factors that might be the cause of [tonsillar cancer], and whether the condition has manifested itself in an unusual manner. " See Polovick v. Shinseki, 23 Vet. App. 48 (2009).  In other words, the examiner must account for which evidence he/she finds persuasive and which he/she does not find persuasive in coming to his/her medical conclusions.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Thereafter, readjudicate the Veteran's claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


